FILED
                            NOT FOR PUBLICATION                             NOV 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATHYA DOROTEA ROMERO                            No. 08-72821
VELAZQUEZ,
                                                 Agency No. A095-175-545
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 16, 2012
                            San Francisco, California

Before: WALLACE and BEA, Circuit Judges, and RESTANI, Judge.**

       Because Velazquez’s counsel did not show he obtained his client’s consent

to the motion to dismiss he filed on her behalf, the motion is denied. We will

consider this case on the merits.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
      Because Velazquez has not shown that any prejudice resulted from the

Immigration Judge’s alleged failure to inform her of the potential for pre-

conclusion voluntary departure, any right to due process was not violated. See

United States v. Calles-Pineda, 627 F.2d 976, 978 (9th Cir. 1980); In Re R-S-H, 23

I. & N. Dec. 629, 644 (BIA 2003).

      PETITION DENIED.